DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102018206189.0, filed on April 23, 2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 23, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show structural details and interconnections data flow clarity as described in the specification. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 11-26 are directed to method claims. Therefore, on its face, claims 11-26 are directed to a statutory category of invention under Step 1 of the 2019 Patent Subject Matter Eligibility Guidance. Claims 11-26 include the steps of observing, evaluating, and judging, and these steps under their broadest reason interpretation, cover certain methods of mental processes, an abstract idea. Claims 11-26 are also directed to the abstract idea without significantly more, under Prong One and Prong Two of the Revised Step 2A and Step 2B of the 2019 Patent Subject Matter Eligibility Guidance, which is a judicial exception to 35 USC § 101.

Claim 11, under Step 2A, Prong One, recites, in part, “… collect control data … collect virtual control data … determine a difference between …” are steps describing concepts that can be performed in the human mind and thus grouped as a certain mental process, an abstract idea.  Specifically, claim 11 articulates the steps of observing (collecting real and virtual control data indicating the behaviors of a real vehicle and a virtual vehicle, respectively), followed by evaluating (analyzing) the data in 

Claim 11, under Step 2A, Prong Two, the methods of mental processes judicial exception is not integrated into a practical application. For example, claim 11 recite the additional element of a processor and memory, an example of a computing device.  This limitation amounts to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use (e.g. computers) does not impose any meaningful limits on practicing the abstract idea. Therefore, because the additional element of a controlling method is not integrated into the claim as a whole, claim 11 is directed to an abstract idea.

Claim 11, under Step 2B, does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above in Step 2A, Prong Two with respect to integration of the abstract idea into a practical application, the additional element of limiting the use of the idea to one particular environment (i.e., a computer) employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more. Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept. Therefore, claim 11 is not patent eligible.

Similarly, dependent claims 12-18 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. 

Regarding claims 19-26, independent claim 19 is the identical method performed by the system (processor) of independent claim 11, and similarly, dependent claims 20-26 of independent claim 19 are also identical methods corresponding to dependent claims 12-18 of independent claim 11, therefore claims 19-26 are also patent ineligible under 35 U.S.C. § 101 for the same respective rationale as claims 11-18.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (Autonomous Vehicles Testing Methods Review).

Regarding claim 11, Huang teaches a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor (see Huang, Introduction, figures 1, 6, and 8, section II (C) X-in-the-loop Simulation Testing, section IV (B)(1) Mixed Reality Autonomous Vehicle Testing Methods, and section IV (B)(2) Using Mixed Reality Methods to Accelerate Autonomous Vehicle Testing, regarding a system that can be comprised of a computer with at least a processor and a memory to perform X-in-the-loop simulations, for example, in a configuration where (vehicle) “hardware components are connected to the virtual environment, measured and simulated environmental aspects are augmented and aligned in order to test autonomous vehicles on both (real and virtual) worlds. Vehicle-in-the-loop (VEHIL) simulations provide a solution for testing a full-scale autonomous vehicle in a HIL (Hardware-in-the-loop) environment.”) to: collect control data indicating behavior of a vehicle controlled by a control program; collect virtual control data indicating behavior of a virtual vehicle controlled by a virtual control program; and determine a difference between the control data and the virtual control data (see Huang, figure 8, section IV (B)(2) Using Mixed Reality Methods to Accelerate Autonomous Vehicle Testing, regarding diagram blocks “Simulation Testing” connected to “Real Road Testing” where “Data & Calibration” are exchanged and both are feeding (vehicle behavior) data to their respective evaluation method blocks of “Simulation Testing Evaluation Methods” and “Road Testing Evaluation Methods” and subsequently compared (determine a difference) in “AV Test Results” then provide corrections (improvements) via the “Feedback” block, whereby elucidating (that) “the validation is firstly carried out in simulation environment (built from real traffic, as Figure 9 shown), achieved by mixed simulation testing methods. Then carry out the driving test in the corresponding real environment. Therefore, the simulation models of various components can be corrected with feedback, therefore, overcoming the problem of simulation model inaccuracy.”).

Regarding claim 12, Huang teaches the system of claim 11, including wherein the vehicle includes a data importer and a vehicle response detector, wherein the data importer is designed to import sensor data from the vehicle, and the vehicle response detector is designed to analyze the sensor data to determine behavior of the vehicle, and wherein the virtual vehicle includes a virtual data importer and a virtual vehicle response detector, wherein the virtual data importer is designed to import virtual sensor data from the virtual motor vehicle, and the virtual vehicle response detector is designed to analyze the virtual sensor data to determine behavior of the virtual vehicle (see Huang, figure 3, section III (B)(1) Perception Layer Functions Testing,  regarding diagram block “Sensor data fusion” importing (real or virtual and analyzing) sensor data of the environment “by physical tests, software test or HIL simulation test, both the various sensors and environment perception layer are tested. The assessment criteria (determined behaviors) are obtained, including the state and errors of the posture and localization, the detected pedestrians, lanes, traffic signs and lights, other vehicle and other related elements.”).

Regarding claim 13, Huang teaches the system of claim 12, including wherein the vehicle response detector is programmed to provide a dataset including a trajectory of the vehicle, and the virtual vehicle response detector is programmed to provide a dataset representing a virtual trajectory of the virtual vehicle, and wherein the instructions further include instructions to compare the dataset including the trajectory and the dataset including the virtual trajectory (see Huang, figure 3, section III (B)(3) Navigation Layer Functions Testing and section III (B)(4) Action Layer Functions Testing, regarding (real or virtual) trajectory planning by “Long term planner” block and “the vehicle trajectory (datasets) deviation, acceleration and jitter are used to evaluate this (Action Layer) module” and furthermore “The Path planning error is used for assessment criteria (dataset comparison); evaluate the capability of the algorithms to avoid collisions with other objects, at any time.”).

Regarding claim 14, Huang teaches the system of claim 11, including wherein the control software differs from the virtual control software (see Huang, figure 1, section II (C) X-in-the-loop Simulation Testing, regarding Hardware-in-the-loop (HIL) testing where the “Controller” block is operating simulated (vs. real) and therefore the real control software would differ from the simulated virtual control software).

Regarding claim 15, Huang teaches the system of claim 11, including wherein the control software is the same as the virtual control software (see Huang, section II (C) X-in-the-loop Simulation Testing, regarding where the virtual control software (code) is the same as “the real (control) code (and therefore) can then be verified with Software-in-the-loop (SIL) simulations, where the remaining hardware components, vehicle dynamics, and environment are simulated in real-time.”), and the instructions further include instructions to determine a quantity representing the differences between the control data and the virtual control data (see Huang, figures 1 and 6, section II (C) X-in-the-loop Simulation Testing, section IV (A)(1) Autonomous vehicle design and system validation, and section IV (B)(1) Mixed Reality Autonomous Vehicle Testing Methods, regarding “autonomous vehicle validation methods include Test Drive and VEHIL simulation, and the combined evolutionary testing, with feedbacks between the development and testing,” wherein “VEHIL facilitates the transition from simulations to outdoor test drives that are used to evaluate the real performance and dependability on the road,” hence determining a level of performance (quantity) difference between (real) control data and virtual (simulated) control data).

Regarding claim 16, Huang teaches the system of claim 11, including wherein the instructions further include instructions to determine a quality criterion for the control software in a virtual driving environment (see Huang, figures 1 and 6, section II (C) X-in-the-loop Simulation Testing and section IV (B)(1) Mixed Reality Autonomous Vehicle Testing Methods, regarding “Vehicle-in-the-loop (VEHIL) simulations provide a solution for testing a full-scale autonomous vehicle in a HIL environment,” an example of a virtual (simulated) driving environment, wherein “VEHIL facilitates the transition from simulations to outdoor test drives that are used to evaluate the real performance and dependability on the road,” hence determining a level of performance, such as a quality criterion for the (real) control software of the VEHIL).

Regarding claim 17, Huang teaches the system of claim 11, including wherein the instructions further include instructions to collect the control data in a physical driving environment (see Huang, section II (4) Driving Test in Real Traffic, regarding (real vehicle) control data collected from “Test drives with prototype vehicles are always the final link in the validation chain to evaluate the system’s performance in the real world (physical driving) environment that it will finally be used in.” in order to “assess the autonomous driving quality.”).

Regarding claim 18, Huang teaches the system of claim 11, including wherein the virtual vehicle is a virtual model of the vehicle (see Huang, figure 7, section IV (B)(2) Using Mixed Reality Methods to Accelerate Autonomous Vehicle Testing, regarding “the simulation testing environments are based on real traffic environment with 3D data collection and modeling, as Figure 7 shown. But the simulation testing environments can be modified and configured according to the actual testing requirements. And the simulated vehicles are with accurate dynamic model and various types sensor.”, so effectively the virtual vehicle can be a virtual (accurate dynamic) model of the vehicle, as in our example as shown, a golf cart type model).

Regarding claims 19-26, independent claim 19 is the identical method performed by the system (processor) of independent claim 11, and similarly, dependent claims 20-26 of independent claim 19 are also identical methods corresponding to dependent claims 12-18 of independent claim 11, therefore claims 19-26 are also rejected under 35 U.S.C. 102(a)(1) for the same respective rationale as claims 11-18.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661                                                                                                                                                                                                        
May 5, 2021

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661